Dissenting Opinion by
Judge Barry:
I respectfully dissent. It seems clear to me under the facts of this case that condemnee is entitled to an award of delay compensation, as part of the just compensation required to be paid under the Eminent Domain Code and the Fifth and Fourteenth Amendments of the United States Constitution and under the Pennsylvania Constitution. It is also clear to me that the six per cent rate of interest under Section 611 of the Eminent Domain Code under present market conditions is an unreasonably low rate which amounts to *576a denial of dne process to a condemnee. Many federal and state courts have so held. See, for example, Washington Metropolitan Area Transit Authority v. One Parcel of Land, 706 F.2d 1312 (4th Cir. 1983); United States v. 329.73 Acres, 704 F.2d 800 (5th Cir. 1983); United States v. 97.19 Acres, More or Less, 511 F. Supp. 565 (D. Md. 1981); King v. State Roads Commission, 298 Md. 80, 467 A.2d 1032 (1983). In the last cited case reference to decisions in other states indicates that a six per cent interest rate should be considered only a minimum rate to be paid a condemnee. In the Maryland case, the court indicated that there are three methods of ascertaining the proper rate to be used and affirmed the trial court when it awarded interest based on the average annual rate on Moody’s Composite Index of Yields on Long-Term Corporate Bonds, computed for each year of the deficiency period. I would remand this case to the court of common pleas for testimony on what is the fair rate of delay compensation to pay the condemnee on the “time value” of the money it should have received for the property from the day it was taken.